Attorney’s Docket Number: 18506-632US3
Filing Date: 03/22/2021
Claimed Priority Date: 10/30/2017 (DIV of 15/797,623 now PAT 10,971,463)
    08/29/2013 (CON of 14/014,951 now PAT 9,806,045)
Applicants: Lu et al.
Examiner: Younes Boulghassoul

DETAILED ACTION
This Office action responds to the Election filed on 10/19/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elections without traverse of Species 2 (reading of Fig. 13), in the reply filed on 10/19/2022, is acknowledged. Applicant cancelled claims 1-10, added new claims 21-30, and indicated that claims 11-30 read on the elected Species. The examiner disagrees. 
Fig. 13, step 804a (analogous to Fig. 11, step 604a) clearly shows that the first contact interface, entirely between the first pad 102a and the joint 104 as limited by claim 21 from which claim 30 depends, is not a flat surface. This arrangement is instead directed to non-elected Species 1 (see, e.g., Fig. 9).
Accordingly, pending in this application are claims 11-30, with claim 30 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because:
- Par. [0049] discloses that, in operation 602c, an UBM pad 102 is formed over the RDL 103d. However, in Fig. 11, said UBM is missing from depicted operation 602c, and the lead line for character 102 merely points to previously formed RDL 103d. Amend depicted operation 602c in accordance with subsequently depicted operation 603a, which correctly shows UBM 102 over RDL 103d.
- Par. [0062] discloses that operation 802c corresponds to operation 602c. Therefore, Fig. 13, step 802c, is also missing the UBM from the depicted operation 802c, and the issues raised supra are considered repeated here.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:
- L. 8: amend to -- a second pad facing the first carrier --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24-25, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US2013/0187277).

Regarding Claim 21, Chen (see, e.g., Figs. 1 and 4-10) shows all aspects of the instant invention, including a method of manufacturing a semiconductor device, comprising:
- providing a first carrier (e.g., carrier including substrate 102, passivation 106, protective layer 108, protective layer 112) comprising a first pad (e.g., UBM 114) (see, e.g., Fig. 6)
- forming a post (e.g., crack stopper 116) on the first pad (see, e.g., Fig. 9 and Par. [0041])
- disposing a joint (e.g., bump 118/solder joint structure 206) adjacent to the post and the first pad to form a first contact interface between the first pad and the joint and a second contact interface between the first pad and the post, wherein the first contact interface is entirely between the first pad and the joint, and the second contact interface is entirely between the first pad and the post (see, e.g., Fig. 10 and Par. [0042],[0044])
- providing a second carrier (e.g., carrier including substrate 200, mask 204) comprising a second pad (e.g., contact pad 202) facing the first carrier (see, e.g., Fig. 10 and Par. [0044])
- connecting the first pad and the second pad (e.g., 114 and 202 respectively) by the joint to form a third contact interface between the joint and the second pad, wherein the third contact interface is entirely between the joint and the second pad (see, e.g., Fig. 10 and Par. [0044])
Regarding Claim 24, Chen (see, e.g., Fig. 10) shows that the post (e.g., 116) is separated from the second pad (e.g., 202).
Regarding Claim 25, Chen (see, e.g., Fig. 10) shows that a height of the post 116 is about ½ of a height of the joint 206 between the first pad 114 and the second pad 202. Therefore, Chen shows that a height of the post (e.g., 116) is greater than or equal to 1/3 of a height of the joint between the first pad and the second pad.
Regarding Claim 27, Chen (see, e.g., Fig. 10) shows that the first pad (e.g., 114) is formed as a under bump metallurgy (UBM) pad.
Regarding Claim 28, Chen (see, e.g., Figs. 5,10) shows forming a terminal (e.g., contact pad 104) within the first carrier.
Regarding Claim 29, Chen (see, e.g., Figs. 5,10) shows that the first pad is coupled to the terminal (see, e.g., Par. [0014]: 114 coupled to 104 by interconnect layer 110). 

Claims 21-23 and 26-2717 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2005/0127508).

Regarding Claim 21, Lee (see, e.g., Figs. 4,5A-K) shows all aspects of the instant invention, including a method of manufacturing a semiconductor device, comprising:
- providing a first carrier (e.g., carrier including chip 10, passivation 14) comprising a first pad (e.g., UBM 16) (see, e.g., Fig. 5A)
- forming a post (e.g., metal stud 60) on the first pad (see, e.g., Figs. 5B-5D)
- disposing a joint (e.g., solder 72/70) adjacent to the post and the first pad to form a first contact interface between the first pad and the joint and a second contact interface between the first pad and the post, wherein the first contact interface is entirely between the first pad and the joint, and the second contact interface is entirely between the first pad and the post (see, e.g., Figs. 5E-5I)
- providing a second carrier (e.g., carrier including substrate 20, protection layer 24) comprising a second pad (e.g., pad 22) facing the first carrier (see, e.g., Fig. 5J)
- connecting the first pad and the second pad (e.g., 16 and 22 respectively) by the joint to form a third contact interface between the joint and the second pad, wherein the third contact interface is entirely between the joint and the second pad (see, e.g., Fig. 5K and Par. [0041])
Regarding Claim 22, Lee (see, e.g., Figs. 4, 5K) shows that an outer surface of the joint (e.g., 72) is concaved and curved towards the post.
Regarding Claim 23, Lee (see, e.g., Figs. 4, 5K) shows that a wetting angle is formed between the outer surface of the joint and the first contact interface, and the wetting angle is less than 90 degree.
Regarding Claim 26, Lee (see, e.g., Figs. 5C-5D and Par. [0037]) discloses that metal stud 60 is formed by filling the first opening 52 over UBM 16 with a metal material. Accordingly, Lee shows that the second contact interface is a continuous surface.
Regarding Claim 27, Lee (see, e.g., Fig. 5A) shows that the first pad (e.g., 16) is formed as a under bump metallurgy (UBM) pad.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as unpatentable over Liang et al. (US2013/0093077) in view of Lee et al. (US2005/0127508).

Regarding Claim 11, Liang (see, e.g., Figs. 3-6) shows most aspects of the instant invention including a method of manufacturing a semiconductor device, comprising: 
- providing a first carrier (e.g., carrier including substrate 10, IMD 16, protective layer 26, protective layer 30) including a first surface and a second surface opposite to the first surface (see, e.g., Fig. 3)
- disposing a first pad (e.g., metal layer 34 of Au) on the first carrier (see, e.g., Fig. 4)
- disposing a joint (e.g., solder bump 36) adjacent to the first pad to form a first contact interface between the first pad and the joint, wherein the first contact interface is entirely between the first pad and the joint (see, e.g., Fig. 5)
- providing a second carrier facing the first surface of the first carrier (e.g., carrier including substrate 100, mask 104), wherein the first contact interface is entirely between the first surface and the second surface (see, e.g., Fig. 6)
- disposing a second pad (e.g., contact pad 102) on the second carrier (see, e.g., Fig. 6)
- mounting the first carrier on the second carrier (see, e.g., Fig. 6)
- connecting the first pad (e.g., 34) and the second pad (e.g., 104) by the joint to form a third contact interface between the joint and the second pad, wherein the third contact interface is entirely between the joint and the second pad
- heat-treating the joint (see, e.g., Par. [0024]: melting solder joints)
However, Liang is silent about a step of forming a post on the first pad, and its associated limitations, i.e., disposing a joint adjacent to the post and the first pad to form a second contact interface between the first pad and the post, wherein the second contact interface is entirely between the first pad and the post; wherein the second contact interface is entirely between the first surface and the second surface.
Lee (see, e.g., Figs. 4,5A-K), on the other hand and in the same field of endeavor, teaches steps of forming a post (e.g., metal stud 60) on a first pad (e.g., UBM 16) and disposing a joint (e.g., solder 70) adjacent to the post and the first pad to form a second contact interface between the first pad and the post, wherein the second contact interface is entirely between the first pad and the post, to provide a solder bump structure with a reduced size, 1) enabling flip-chip packages to have a finer pitch, 2) improving the bonding strength of the solder bump, and 3) reduce bump crack propagation from thermal stress.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the step of forming a post on the first pad, and its associated limitations, in the method of Liang, as taught by Lee, to provide a solder bump structure enabling finer solder bump pitch, with improved solder bump bonding strength, and with reduced bump crack propagation.
Furthermore, Liang (see, e.g., Fig. 4) shows that metal layer 34 is recessed from the surface defined by protective layer 30. Therefore, Liang in view of Lee also teaches that the second contact interface is entirely between the first surface and the second surface.
Regarding Claim 12, Lee (see, e.g., Figs. 4, 5K) teaches that an outer surface of the joint (e.g., 72/70) is concaved and curved towards the post.
Regarding Claim 13, Lee (see, e.g., Figs. 4, 5K) teaches that a height of the post (e.g., 60) is greater than or equal to 1/3 of a height of the joint between the first pad and the second pad.
Regarding Claim 14, Lee (see, e.g., Figs. 5C-5D and Par. [0037]) discloses that metal stud 60 is formed by filling the first opening 52 over UBM 16 with a metal material. Accordingly, Lee teaches that the second contact interface is a continuous surface.
Regarding Claim 15, Liang (see, e.g., Figs. 4-5 and Par. [0021]-[0022]) discloses that metal layer 34 comprises Au, similar to the UBM of the instant invention (see, Specification, Par. [0028]), and further discloses forming a solder bump 36 on said layer 34. Therefore, the metal layer 34 disclosed by Liang satisfies both the composition and the arrangement of an under-bump metallurgy (UBM) pad. Accordingly, Liang shows that the first pad is formed as a under bump metallurgy (UBM) pad.
Regarding Claim 16, Liang (see, e.g., Fig. 3 and Par. [0018]-[0020]) shows a step of forming a terminal (e.g., conductive pad 22) within the first carrier.
Regarding Claim 17, Liang (see, e.g., Figs. 3-6) shows most aspects of the instant invention including a method of manufacturing a semiconductor device, comprising: 
- providing a first carrier (e.g., carrier including substrate 10, IMD 16, protective layer 26, protective layer 30) including a first surface and a second surface opposite to the first surface (see, e.g., Fig. 3)
- disposing a first pad (e.g., metal layer 34 of Au) on the first carrier (see, e.g., Fig. 4)
- disposing a joint (e.g., solder bump 36) adjacent to the first pad to form a first contact interface between the first pad and the joint, wherein the first contact interface is entirely between the first pad and the joint (see, e.g., Fig. 5)
- providing a second carrier facing the first surface of the first carrier (e.g., carrier including substrate 100, mask 104), wherein the first contact interface is entirely between the first surface and the second surface (see, e.g., Fig. 6)
- disposing a second pad (e.g., contact pad 102) on the second carrier (see, e.g., Fig. 6)
- connecting the first pad (e.g., 34) and the second pad (e.g., 104) by the joint to form a third contact interface between the joint and the second pad, wherein the third contact interface is entirely between the joint and the second pad
However, Liang is silent about a step of forming a post on the first pad, and its associated limitations.  Also, see comments stated above in Par. 27-30 with regards to Claim 11, which are considered repeated here. Therefore, Liang in view of Lee teaches all aspects of the instant invention.
Regarding Claim 19, Lee (see, e.g., Figs. 4, 5K) teaches that a wetting angle is formed between an outer surface of the joint (e.g., 72/70) and the first contact interface, wherein the wetting angle is less than 90 degree.
Regarding Claim 20, Lee (see, e.g., Figs. 4, 5K) teaches that a wetting angle is formed between an outer surface of the joint (e.g., 72/70) and the second contact interface, wherein the wetting angle is less than 90 degree.

Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Liang et al. (US2013/0093077) in view of Lee et al. (US2005/0127508), and in further view of Lynh et al. (US5872404).

Regarding Claim 18, Liang in view of Lee is silent about the post being separated from the second pad. Lynch (see, e.g., Figs. 1-10), on the other hand and in the same field of endeavor, teaches forming an interconnection between pads 20a and 38 of carriers 10 and 40 respectively, wherein the interconnection comprises a joint 36 and a standoff 26, the stand-off being separated from pad 38.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the step of forming the post separated from the second pad, in the method of Liang in view of Lee, because it is known on the semiconductor packaging art that an interconnection between carriers can be formed so as to have a post separated from an opposing pad, as suggested by Lynch, and implementing an known electrical connection for its conventional use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814